--------------------------------------------------------------------------------

Exhibit 10.1
 
SECURED PROMISSORY NOTE
 
Hydrocarb Energy Corporation
800 Gessner Suite 375
Houston, TX 77024
 
 
April 18.2014
 
FOR VALUE RECEIVED, Hydrocarb Energy Corporation, ("Maker") promises to pay to
Kent P. Watts, an individual (the "Payee"), at such place as Payee may designate
from time to time in writing, the principal sum of Six Hundred Thousand Dollars
($600,000.00) or so much of that sum as may be advanced under this Promissory
Note.
 
$100,000 of this Note has already been advanced and is evidenced by an existing
note payable to Payee by the Maker. The next installment of $200,000 shall occur
immediately upon the signing of this Note and the remaining $300,000 shall occur
on or before May 20, 2014.
 
Interest shall accrue on the unpaid principal balance at six and one quarter
percent (6.25%) until the principal is paid in full.
 
Payments of principal and interest shall be made as provided below in the
paragraph entitled "PAYMENT OF PRINCIPAL AND INTEREST."
 
PAYMENT OF PRINCIPAL AND INTEREST
 
Commencing from the funding of each amount of this note following the date of
this promissory note, and continuing on the first day of each month thereafter
Maker shall pay to Payee monthly payments of interest only for three (3) months
following the date of this Promissory Note. Thereafter on the fourth month from
closing of each funding, a thirty-six month amortization of principal shall
begin and thereafter principal and interest shall be due payable on the first of
every month thereafter until the principal balance is paid in full. In the event
that payment of this note has not been received by Payee within (15) days
following its due date then the loan will be considered in arrears and in
default under the terms of this Note.
 
PROMISSORY NOTE
 
Advances under this Note may be requested orally by Maker. The Maker
acknowledges that there is an existing note of $100,000 payable to Payee and
that this debt has been rolled into this Note. The unpaid principal balance
owing on this Note may be evidenced by endorsement or amendments to the Note or
by Payee's internal records. Payee shall have no obligation to advance funds
under this Note if Maker is in default under the terms of the Note or any
agreement that Maker has with Payee, Maker ceases doing business or is
insolvent.
1

--------------------------------------------------------------------------------


PREPAYMENT PRIVILEGE
 
Principal and/or interest may be prepaid in whole or in part at any time without
penalty.
 
ACCELERATION
 
In the event that Maker shall default in the payment of interest or principal
when due, and if such default shall continue for thirty (30) days following
written notice from Payee to Maker, the whole sum of the principal balance and
all accrued interest thereon shall become immediately due and payable at the
option of Payee upon notice to Maker.
 
MISCELLANEOUS
 
Principal and interest are payable in lawful money of the United States. If
Payee institutes a judicial action to collect on this Promissory Note, Maker
promises to pay reasonable attorney's fees awarded by the court.
 
The payee is not obligated to make any advances after June 30, 2014. This note
is secured by the Maker's direct and indirect interests in assets owned by
Galveston Bay Energy LLC (the "GBE Assets") subject to any other lienholder's
superior rights if any. Payee has the right to file a first lien security
interest on GBE Assets when other liens have been paid in full.
 
MAKER:
 
Hydrocarb Energy Corporation
800 Gessner Suite 375
Houston, TX 77024
By:
/s/ Charles Dommer
 
[image00002.jpg]
 
Charles Dommer, President
 

 
PAYEE:
 
By:
/s/ Kent P. Watts
 
 
Kent P. Watts
 

 
 
2

--------------------------------------------------------------------------------